Order entered January 17, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00634-CR

                            PAUL CLARENCE BAILEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-81879-09

                                             ORDER
       The Court ORDERS Niki Garcia, as official court reporter of the 366th Judicial District

Court, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing a copy of State’s Exhibit no. 3, a DVD.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to Niki

Garcia, official court reporter of the 366th Judicial District Court.

                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE